Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/4/20.
Priority
This application claims priority to U.S. Provisional Patent Application No. 62/255,177 dated 13 November 2015.
Information Disclosure Statement
The Information Disclosure Statement(s) (lDS) submitted on 3/23/18, 8/24/18, 1/15/19, and 1/5/21 are in compliance with the provisions of 37 CFR 1.97 and has/have been fully considered by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(I) because the following figure(s) is/are unreadable and/or are unsatisfactory for reproduction:
Fig. 3, 4, 9-12, 17, 19A, and 19B (text in the drawings is unreadable).
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(3) because they contain reference characters that are within the drawing and/or cross or mingle with the lines: 
The drawings are further objected to as failing to comply with 37 CFR 1.84(g) because following figure(s) do not conform to the margin requirements (note that the margin requirement includes text): 
One inch (1”) left margin - Figs. 1, 3, 8-10, 19A, 19B, 21-25;
One inch (1”) top margin – Figs. 3, 8-14, 18, 19B, 25;
Five eighths inch (5/8”) right margin – Figs. 1, 3, 6, 19A, 20-25;
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(3) because following figure(s) contain text that is smaller than the permissible limit of 1/8”: 
Fig. 1, 3-19B, 21-24.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The Examiner has made an effort to uncover as many drawing issues as possible in the amount of time afforded for examination; however, it is possible that certain issues remain. It is incumbent upon the Applicant to review to Specification and Drawings consistent with the dictates of 37 C.F.R. 1.84 to ensure that no addition objectionable issues remain.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1 - 13 are drawn to a method for identifying a variance indicative of a possible drug diversion, which is within the four statutory categories (i.e., a process).
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
1. A method comprising: 
receiving medication dispense transaction data associated with an automated medication dispensing system, the medication dispense transaction data including at least a user identifier, a medication identifier, a patient identifier, and a dispensed amount of a medication associated with the medication identifier; 
receiving electronic health record data corresponding to the medication dispense transaction data, the electronic health record data including at least a patient identifier and a prescribed medication; 
comparing the medication dispense transaction data to the corresponding electronic health record data; 
identifying a variance indicative of a possible drug diversion based on the comparison of the medication dispense transaction data and the corresponding electronic health record data; and 

The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because comparing the medication dispense transaction data to the health record data and identifying a variance indicative of possible drug diversion based on the comparison is an observation/evaluation/judgment/analysis that can be performed in the human mind; but for the recitation of generic computer components (i.e. an automated medication dispensing system).  Any limitations not identified above as part of the mental process are deemed “additional elements” and will be discussed in further detail below.
Accordingly, claim 1 describes at least one abstract idea.
Dependent claims 2-12 include other limitations for example claim 2 recites further details as to the type of data received, claims 3, 8, 9, 10, 11, 12 recite further details as to the variance identification is determined when additional/other data is received/used, claims 4 and 5 recite further details as to additional data being received; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claim 1.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  

1. A method comprising: 
receiving medication dispense transaction data associated with an automated medication dispensing system, the medication dispense transaction data including at least a user identifier, a medication identifier, a patient identifier, and a dispensed amount of a medication associated with the medication identifier; 
receiving electronic health record data corresponding to the medication dispense transaction data, the electronic health record data including at least a patient identifier and a prescribed medication; 
comparing the medication dispense transaction data to the corresponding electronic health record data; 
identifying a variance indicative of a possible drug diversion based on the comparison of the medication dispense transaction data and the corresponding electronic health record data; and 
generating one or more reports including at least one of the results of the comparison and the identified variance.
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of comparing the medication 
A commonplace business method or mathematical algorithm being applied on a  general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0138]-[0141] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer and nothing beyond that; 
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving electronic health record (EHR data) and medication dispense transaction data and data output by outputting the generated report– see MPEP 2106.05(g)
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “receiving medication dispense transaction data associated with an automated medication dispense system”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h)
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above 
When viewed as a whole, claims 1-12 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure (a computer including a processor) that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0138]-[0141] of Applicant’s originally filed specification) – e.g., Applicant’s specification [0138] discloses that “The techniques described in this disclosure, including functions performed by a processor" which discloses that the additional elements identified above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry;  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of comparing the medication dispense transaction data to the health record data and identifying a variance indicative of possible drug diversion 
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving electronic health record (EHR data) and medication dispense transaction data and data output by outputting the generated report – see MPEP 2106.05(g); 
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “receiving medication dispense transaction data associated with an automated medication dispense system”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h).
The dependent claims 1-12 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: dependent claim 2 recites further details as to the type of data received, claims 3, 8, 9, 10, 11, 12 recite further details as to the variance identification is determined when additional/other data is received/used, claims 4 and 5 recite further details as to additional data being received; but none of these functions are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures to be executed, and merely represent selecting a type of data (e.g., the received information regarding the medication dispense transaction and/or the EHR data) to be manipulated, an attempt to generally link the identified abstract idea to a particular technological environment (i.e., a computer system) or a field of use (i.e., healthcare), and/or mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).

Therefore claims 1-12 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2011/0161108 to Miller et al. (hereinafter “Miller”) in view of US 2017/0109480 to Vahlberg.
Regarding claim 1, Miller discloses a method comprising: 
receiving medication dispense transaction data associated with an automated medication dispensing system ([0030] & [0033] disclose that data regarding a medication transaction is received by a server from a dispensing station, interpreted as an automated medication dispensing system per [0038] of Applicant’s originally filed Specification.), the medication dispense transaction data including at least a user identifier, a medication identifier, a patient identifier, and a dispensed amount of a medication associated with the medication identifier ([0030] & [0033] disclose that information received by the system includes a “User ID”, “name of the drug requested” – interpreted as a medication identifier, “the patient to whom the drug is to be administered”, i.e., a patient identifier, and the dosage, i.e., the dispensed amount see also [0027] disclosing that dosage is the dispensed dosage and Fig. 6 which depicts the medicine and amount dispensed for each transaction); 
receiving additional electronic data corresponding to the medication dispense transaction data ([0035]-[0036] discloses that additional data related to the medication dispense transaction is received electronically that is used to make the comparison); 
comparing the medication dispense transaction data to the corresponding additional electronic data ([0035]-[0036] discloses that transaction data is compared to additional data received); 
identifying a variance indicative of a possible drug diversion based on the comparison of the medication dispense transaction data and the corresponding additional electronic data ([0036] discloses that the analysis of the user’s medication dispense transaction data in comparison to the other data may identify a suspicious trend in a user’s activity that may be indicative that the user is diverting drugs for personal/illegal use.); and 
generating one or more reports including at least one of the results of the comparison and the identified variance (Fig. 3 & [0045] discloses that a report is generated including the data considered in the comparison, the raw scores, as well as the variance).

Miller does not specifically disclose:


Vahlberg teaches it was old and well known in the art of identifying potential diversions in healthcare, before the effective filing date of the claimed invention, for the additional data to further comprise electronic health record data corresponding to the medication dispense transaction data, the electronic health record data including at least a patient identifier and a prescribed medication ([0021], [0042]-[0044] teach that patient records, i.e., EHR data, including medications relevant to the patient) to better identify discrepancies that may qualify as diversion data. See Vahlberg [0021] & [0042].
Therefore, it would have been obvious to one of ordinary skill in the art of identifying potential diversions in healthcare before the effective filing date of the claimed invention to modify the method of identifying a possible drug diversion by comparing medication dispense transaction data to additional electronic data disclosed by Miller to incorporate for the additional data to further comprise electronic health record data including at least a patient identifier and a prescribed medication as taught by Vahlberg in order to better identify discrepancies that may qualify as diversion data, e.g., see Vahlberg [0021] & [0042], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 2, depending on claim 1, Miller further discloses wherein the medication dispense transaction data includes one of medication dispense transaction data, medication waste transaction data, or medication return to stock transaction data (As discussed above in claim 1: [0030] and [0033] disclose that medication dispense transaction data is received).

([0039], [0050] & [0055], Table 1, and Figs. 3&4 discloses that a predefined time period maybe used when analyzing the medication dispense transaction data to discover trends).

Regarding claim 7, depending on claim 1, Miller further discloses analyzing at least a portion of the medication dispense transaction data that is associated with a specific health care provider ([0030] & [0033] and Figs. 3 & 4 disclose that the “user ID” of the health care provider, which is part of the received medication dispense transaction data as discussed above in claim 1, is received and is part of the analysis).

Claims 3-5 and 8-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Miller in view of Vahlberg and further in view of US 8,606,596 to Bochenko.
Regarding claim 3, depending on claim 1, Miller further discloses: 
receiving medication waste transaction data associated with the automated medication dispensing system, the received medication waste transaction data indicative of a wasted amount of the medication ([0038] discloses that the system factors in expected waste into their analysis of determining a variance, e.g., 5mg tablets are dispensed but however, the dosage is 2mg, therefore the expected waste is 2mg, however it may be different for a different ward; further Table 1 and [0068]-[0069] disclose a “High Waste” category which is based on data received and determined by comparing user data to peer data); 
comparing the wasted amount of the medication with an expected wasted amount of the medication ([0038] discloses that the system factors in expected waste into their analysis of determining a variance, e.g., 5mg tablets are dispensed but however, the dosage is 2mg, therefore the expected waste is 2mg, however it may be different for a different ward; further Table 1 and [0068]-[0069] disclose a “High Waste” category which is based on data received and determined by comparing user waste data to peer waste data, i.e., expected waste); and 
identifying the variance indicative of the possible drug diversion event if the comparison yields a difference that exceeds a threshold ([0042]-[0045] discloses that the system identifies a variance which is represented by a percentage, which is compared to other scores, e.g., [0044] discloses that the user has a variance because the score is twice as large as the average raw score of his peers. See also [0072]).
Miller is silent as to the variance being identified when the comparison yields a difference that exceeds a threshold.
Bochenko teaches that it was old and well known in the art of tracking medication data, before the effective filing date of the claimed invention, for a variance to be identified when the comparison yields a difference that exceeds a threshold (Fig. 14 & col 14 lns 2-4, col 22 lns 36 – 60, and col 23 lns 18 – 22 teach that a variance may be identified when the comparison of the expected waste amount to the actual waste amount is, e.g., “lower than expected” – interpreted as exceeding a threshold) to improve control and reporting of medication administration and disposal of waste medication. See Bochenko col 11 lns 21-29.
Therefore, it would have been obvious to one of ordinary skill in the art of tracking medication data before the effective filing date of the claimed invention to modify the method of identifying a possible drug diversion disclosed by the modified combination of Miller and Vahlberg to incorporate the for the variance to be identified when a comparison yields a difference that exceeds a threshold as taught by Bochenko in order to improve control and reporting of medication administration and disposal of waste medication, e.g., see col 11 lns 21-29, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 4, depending on claim 3, the modified combination of Miller, Vahlberg, and Bochenko further discloses receiving assay data corresponding to a quantitative assay indicative of an actual wasted amount of the medication (Bochenko col 15 lns 51-62 teaches that a verifier element in the form of an HPLC detector, i.e., a quantitative assay (see e.g., Applicant’s originally filed Specification [0078] - [0082]) detects properties of the wasted fluid; Bochenko col 16 lns 10-21 teaches that this data, i.e., the assay data, is used to determine whether there is a mis-match between actual and reported wasted amounts.). Examiner notes that it would have been obvious to incorporate this feature of Bochenko with the modified combination of Miller and Vahlberg for the same reasons discussed above in claim 3.

Regarding claim 5, depending on claim 3, the modified combination of Miller, Vahlberg, and Bochenko further discloses further discloses receiving assay data corresponding to a quantitative assay for a predetermined percentage of waste transactions (Bochenko col 15 lns 51-62 & col 16 lns 10-21  teaches that HPLC data for liquid medication is received, which is interpreted to teach that quantitative assays are received for all liquid medications, i.e., 100%). Examiner notes that it would have been obvious to incorporate this feature of Bochenko with the modified combination of Miller and Vahlberg for the same reasons discussed above in claim 3.

Regarding claim 8, depending on claim 1, the modified combination of Miller and Vahlberg discussed above in claim 1 further disclose wherein the electronic health record data includes an administered amount of the medication (Vahlberg [0038] & [0040] teaches that the records include the administered dosage amounts and other records related to dispensing/administration of the medication), the method further comprising: 
(Vahlberg [0042]-[0044] teaches that the use data, which as discussed in [0040] includes dispensed amount and administered amount, is compared/analyzed); and 
identifying the variance indicative of the potential drug diversion event if the comparison yields a difference (Miller [0042]-[0045] discloses that the system identifies a variance which is represented by a percentage, which is compared to other scores, e.g., Miller [0044] discloses that the user has a variance because the score is twice as large as the average raw score of his peers. See also Miller [0072]. Vahlberg [0044] further teaches detecting a diversion based on comparison of the data to find inconsistencies, i.e., a difference) that exceeds a threshold.
Examiner notes that it would have been obvious to incorporate the features of Vahlberg with the method disclose by Miller for the same reasons discussed above in claim 1.
The modified combination of Miller and Vahlberg does not specifically disclose that the variance is identified when the comparison yields a difference that exceeds a threshold.
Bochenko teaches that it was old and well known in the art of tracking medication data, before the effective filing date of the claimed invention, for a variance to be identified when the comparison yields a difference that exceeds a threshold (col 14 lns 2-4, col 22 lns 36 – 60, and col 23 lns 18 – 22 teach that a variance may be identified when the comparison of the expected waste amount to the actual waste amount is, e.g., “lower than expected” – interpreted as exceeding a threshold. Further, Fig. 14 & col 9 lns 17-39, col 22 lns 4 – 45 teaches that a diversion alert may be triggered if an original volume, i.e., the dispensed amount, differs from the patient injected volume, i.e., the administered amount, by an amount that is greater/less than an expected value, i.e., a threshold) to improve control and reporting of medication administration and disposal of waste medication. See Bochenko col 11 lns 21-29.


Regarding claim 9, depending on claim 8, the modified combination of Miller, Vahlberg, and Bochenko discussed above in claim 8 further disclose: 
receiving medication waste transaction data associated with the automated medication dispensing system, the medication waste transaction data indicative of a wasted amount of the medication (Miller [0038] discloses that the system factors in expected waste into their analysis of determining a variance, e.g., 5mg tablets are dispensed but however, the dosage is 2mg, therefore the expected waste is 2mg, however it may be different for a different ward; further Miller Table 1 and [0068]-[0069] disclose a “High Waste” category which is based on data received and determined by comparing user data to peer data), the method further including: 
determining an expected wasted amount of the medication (Miller [0038] discloses that the system factors in expected waste into their analysis of determining a variance, e.g., 5mg tablets are dispensed but however, the dosage is 2mg, therefore the expected waste is 2mg, however it may be different for a different ward; further Miller Table 1 and [0068]-[0069] disclose a “High Waste” category which is based on data received and determined by comparing user data to peer data; both of these disclosures are interpreted as determining an expected wasted amount); and 
(Bochenko Fig. 14 & col 9 lns 17-39, col 22 lns 4 – 45 teaches that a diversion alert may be triggered based on an original volume, i.e., the dispensed amount, the patient injected volume, i.e., the administered amount, and a wasted volume, i.e., waste amount, and the waste disposal amount being greater/less than an expected residual amount, i.e., an expected wasted amount).
Examiner notes that the motivation to combine the features of Miller, Vahlberg, and Bochenko are the same as those discussed above in claim 8. 

Regarding claim 10, depending on claim 8, the modified combination of Miller, Vahlberg, and Bochenko discussed above in claim 8 further disclose:
 receiving medication waste transaction data associated with the automated medication dispensing system, the medication waste transaction data indicative of a wasted amount of the medication (Miller [0038] discloses that the system factors in expected waste into their analysis of determining a variance, e.g., 5mg tablets are dispensed but however, the dosage is 2mg, therefore the expected waste is 2mg, however it may be different for a different ward; further Miller Table 1 and [0068]-[0069] disclose a “High Waste” category which is based on data received and determined by comparing user data to peer data), the method further including: 
receiving assay data corresponding to a quantitative assay indicative of an actual wasted amount of the medication (Bochenko at col 15 lns 51-62 teaches that a verifier element in the form of an HPLC detector, i.e., a quantitative assay (see e.g., Applicant’s originally filed Specification [0078] - [0082]) detects properties of the wasted fluid; Bochenko col 16 lns 10-21 teaches that this data, i.e., the assay data, is used to determine whether there is a mis-match between actual and reported wasted amounts.); 
(Bochenko Fig. 14 & col 9 lns 17-39, col 22 lns 4 – 45 teaches determining an expected waste volume based on an original volume, i.e., a dispensed amount, and a dosed volume, i.e., an administered amount); and 
identifying the variance indicative of the potential drug diversion event based on the dispensed amount of the medication, the administered amount of the medication, the wasted amount of the medication, the expected wasted amount of the medication, and the actual wasted amount of the medication (Bochenko Fig. 14 & col 9 lns 17-39, col 22 lns 4 – 45 teaches that a diversion alert may be triggered based on an original volume, i.e., the dispensed amount; the patient injected volume, i.e., the administered amount; a wasted volume, i.e., waste amount; a waste disposal amount being greater/less than an expected residual amount, i.e., an expected wasted amount, and the wasted volume, i.e., the waste amount – which is interpreted to correspond with the HPLC detector verifier element data discussed in Bochenko col 15 lns 51-62.).
Examiner notes that the motivation to combine the features of Miller, Vahlberg, and Bochenko are the same as those discussed above in claim 8. 

Regarding claim 11, depending on claim 1, the modified combination of Miller and Vahlberg discussed above in claim 1 further disclose further comprising: 
receiving medication waste transaction data indicative of a wasted amount of the medication, the method further including (Miller [0038] discloses that that dispensing transaction data may include waste data which includes the amount of medication thrown away. See also Table 1 and [0068]-[0069].): 
determining an expected wasted amount of the medication based on the dispensed amount of the medication and an administered amount of the medication (Miller [0038] discloses that comparing a waste amount to that which is expected to be wasted based on the drug unit size (dispensed amount) and the amount prescribed (i.e., administered) to the patient. See also Table 1 and [0068]-[0069].); 
comparing the dispensed amount of the medication, the wasted amount of the medication, the administered amount of the medication, the expected wasted amount of the medication and the actual wasted amount of the medication associated with a user with dispensed amounts of the medication, wasted amounts of the medication, administered amounts of the medication, expected wasted amounts of the medication and actual wasted amounts of the medication associated with one or more peers of the user (Miller [0030], [0032], [0037]-[0039], and [0042]-[0043] discloses that the transaction data of a user which includes, e.g., the requested dosage, i.e., the dispensed amount of medication, the administered amount, the waste amount, and the expected waste amount is compared with the transaction data of multiple groups of peers and analyzing, i.e., comparing, the transaction data with respect to the peers); and 
identifying the variance indicative of the potential drug diversion event based on the comparison (Miller [0038], [0039], [0045] discloses determining a variance based on the analysis which is indicative of diversion).

the modified combination of Miller and Vahlberg is silent as to
receiving assay data corresponding to a quantitative assay indicative of an actual wasted amount of the medication; and
comparing the dispensed amount of the medication, the wasted amount of the medication, the administered amount of the medication, the expected wasted amount of the medication and the actual wasted amount of the medication associated with a user with dispensed amounts of the medication, wasted amounts of the medication, administered amounts of the medication, expected wasted amounts 

Bochenko teaches that it was old and well known in the art of tracking medication data, before the effective filing date of the claimed invention, to receive assay data corresponding to a quantitative assay indicative of an actual wasted amount of the medication (Bochenko col 15 lns 51-62 teaches that a verifier element in the form of an HPLC detector, i.e., a quantitative assay (see e.g., Applicant’s originally filed Specification [0078] - [0082]) detects properties of the wasted fluid; Bochenko col 16 lns 10-21 teaches that this data, i.e., the assay data, is used to determine whether there is a mis-match between actual and reported wasted amounts.); and 
comparing the dispensed amount of the medication, the wasted amount of the medication, the administered amount of the medication, the expected wasted amount of the medication and the actual wasted amount of the medication associated with a user with dispensed amounts of the medication, wasted amounts of the medication, administered amounts of the medication, expected wasted amounts of the medication and actual wasted amounts of the medication associated with one or more peers of the user (Bochenko Fig. 14 & col 9 lns 17-39, col 22 lns 4 – 45 teaches that a diversion alert may be triggered based on an original volume, i.e., the dispensed amount; the patient injected volume, i.e., the administered amount; a wasted volume, i.e., waste amount; a waste disposal amount being greater/less than an expected residual amount, i.e., an expected wasted amount, and the wasted volume, i.e., the waste amount – which is interpreted to correspond with the HPLC detector verifier element data discussed in Bochenko col 15 lns 51-62. Bochenko col 17 lns 25-29 & col 18 lns 46-51 teaches receiving waste volume inputted by a user, i.e., the wasted amount of the medication; corresponding to the waste data of Miller. Bochenko Fig. 7 and 12 & col 14 lns 51-53 and col 20 lns 46-50 teaches that data is received for multiple medication administrations for multiple users; corresponding to the user and peers of Miller)1 
to improve control and reporting of medication administration and disposal of waste medication. See Bochenko col 11 lns 21-29.
Therefore, it would have been obvious to one of ordinary skill in the art of tracking medication data before the effective filing date of the claimed invention to modify the method of identifying a possible drug diversion disclosed by the modified combination of Miller and Vahlberg to incorporate to receive HPLC data indicative of actual waste and to identify original volume, dosed volume, waste, expected waste, waste amounts greater/less than expected waste amounts as taught by Bochenko in order to improve control and reporting of medication administration and disposal of waste medication, e.g., see col 11 lns 21-29, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 12, depending on claim 1, the modified combination of Miller and Vahlberg discussed above in claim 1 does not disclose: 
receiving infusion medication administration data indicative of an actual amount of an infusion medication administered by an infusion device; 
receiving assay data corresponding to a quantitative assay indicative of an actual wasted amount of the infusion medication; 
determining an expected wasted amount of the infusion medication based on a dispensed amount of the infusion medication and the administered amount of the medication; and identifying the 

Bochenko teaches that it was old and well known in the art of tracking medication data, before the effective filing date of the claimed invention, to:
receive infusion medication administration data indicative of an actual amount of an infusion medication administered by an infusion device (Fig. 1 & col 12 lns 38-40 & col 16 ln 64 - col 17 ln 4 teaches a medication injection device that injects medication into a patient, i.e., infusion medication administered by an infusion device. Further Fig. 14 & col 16 ln 64 - col 17 ln 4 teaches that the data is transmitted to and received by the data collection system.); 
receive assay data corresponding to a quantitative assay indicative of an actual wasted amount of the infusion medication (col 17 lns 24-30 teaches that waste data is received by the data collection system. Further col 22 ln 61 - col 23 ln 22 teaches that the waste data, i.e., actual wasted amount, is received from a spectroscopic analysis device.); 
determine an expected wasted amount of the infusion medication based on a dispensed amount of the infusion medication and the administered amount of the medication (Fig. 14 & col 22 lns 4-45 teaches determining an expected waste volume of the medication, i.e., the injected medication, based on the original volume, i.e., a dispensed amount, and a dosed volume, i.e., the injected amount.); and 
identifying the variance indicative of the potential drug diversion event based on the dispensed amount of the infusion medication, the administered amount of the infusion medication, the wasted amount of the infusion medication, the expected wasted amount of the infusion medication, and the (Fig. 14 & col 9 lns 17-39 and col 22 lns 4-45 teaches that diversion alerts are determined based on the original volume, i.e., dispensed amount, the dosed volume, i.e., administered amount, the waste disposal amount greater/less than expected residual volume, i.e., expected wasted amount, and the wasted volume, i.e., waste amount. The actual waste volume is interpreted to correspond to the verifier element data, i.e., spectroscopic analysis data.)2
to improve control and reporting of medication administration and disposal of waste medication. See Bochenko col 11 lns 21-29.
Therefore, it would have been obvious to one of ordinary skill in the art of tracking medication data before the effective filing date of the claimed invention to modify the method of identifying a possible drug diversion disclosed by the modified combination of Miller and Vahlberg to incorporate to receive injected drug data, receive spectrographic data indicative of actual waste and to identify original volume, dosed volume, waste, expected waste, waste amounts greater/less than expected residual waste amounts as taught by Bochenko in order to improve control and reporting of medication administration and disposal of waste medication, e.g., see col 11 lns 21-29, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433.  The examiner can normally be reached on Monday - Friday, 8:30 - 4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686              

/DEVIN C HEIN/Examiner, Art Unit 3686                                                                                                                                                                                                                                                                                                                                                                                                  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that to the extent that the various features of Bochenko may be described in different embodiments, it would have been obvious to one of ordinary skill in the art of tracking medication data, before the effective filing date of the claimed invention, to combine the various embodiments of Bochenko with the motivation of improving the control and reporting of medication administration and waste disposal. See Bochenko at col 11 lns 21-29.
        2 Id.